Title: Ralph Izard to the American Commissioners, 2 January 1778 [i.e., 1779]
From: Izard, Ralph
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Gentlemen
Paris 2d. Jany. 1778— [i.e., 1779]
The credit which I received on the public Banker, from the Commissioners is exhausted; & I should be obliged to you if you would let me know whether it is most agreeable to you to renew that credit, or that I should draw on you for what money I may have occasion for.
I have the honour to be Gentlemen Your most obt. hble Servt.
Ra. Izard.
Honble B. Franklin Arthur Lee, & John Adams Esqrs.
 
Addressed: To / The Honble Benjn. Franklin / Arthur Lee, & / John Adams Esqrs. / Ministers Plenipotentiary from the / United States of America.—
